*424On a motion to dismiss, a complaint must be accorded every favorable inference (see Sokoloff v Harriman Estates Dev. Corp., 96 NY2d 409, 414 [2001]). Plaintiff avers, without contradiction, that she was a client of defendants prior to the execution of the revised separation agreement, even though the agreement contains an acknowledgment that she was not represented by counsel. Plaintiff alleges this language was inserted at the advice of her attorney, as protection in the event her husband sought to set aside the agreement, since he had appeared without counsel. Under these circumstances, it was error to conclude as a matter of law that no attorney-client relationship existed. Finally, the complaint adequately alleged the facts underlying the claimed malpractice and the resulting damages. Concur—Lippman, P.J., Tom, Nardelli, Catterson and Moskowitz, JJ.